Citation Nr: 0719604	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  02-16 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1967 to 
September 1972.  The veteran died in July 1973; the current 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO rating decision.  

In June 2003 a Deputy Vice Chairman of the Board granted the 
appellant's motion for advancement of the appeal on the 
Board's docket, pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2006) and 38 C.F.R. § 20.900(c) 
(2006).  

The Board remanded this case in July 2003 for issuance of a 
Statement of the Case (SOC).  

In January 2005, the Board reopened the previously-denied 
claim of service connection for the cause of the veteran's 
death and remanded the claim for further development of the 
record.  

The Board once again remanded the case to the RO, via the 
Appeals Management Center (AMC), in May 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran died on July [redacted], 1973 due to drowning in 
shallow water at a public swimming pool; the death 
certificate lists the death as accidental.  

3.  The veteran had no disabilities adjudicated as service 
connected at the time of his death.  

4.  Autopsy found no anatomical reason (drugs or alcohol) 
that would have produced the veteran's drowning.  

5.  The Board decided in August 1976 that the veteran's death 
by drowning was accidental rather than the result of an act 
of suicide.  

6.  The competent medical opinion received since the Board's 
decision in August 1976 states that the veteran probably had 
an anxiety disorder at the time of his discharge from 
military service.  

7.  The competent medical opinion of record states that an 
anxiety disorder did not cause or materially contribute to 
the veteran's death by drowning.  



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 
3.309(e), 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The rating decision on appeal was issued in February 2000, 
prior to the enactment of VCAA.  In February 2005, in 
compliance with the Board's second remand, AMC issued a 
notice letter advising the appellant that to establish 
entitlement to service connection for the cause of the 
veteran's death the evidence must show that a service-
connected disability cause of contributed to the veteran's 
death by drowning.  The letter asked the appellant to provide 
medical evidence showing a reasonable probability that the 
condition that contributed to the veteran's death was caused 
by injury or disease that began during military service.  

The appellant had ample time to respond before the RO 
readjudicated the claim as reflected in the August 2005 
Supplemental Statement of the Case (SSOC).  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's May 2004 notice letter, 
with follow-up by the AMC February 2005 as noted above, 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5 103(a) and 38 C.F.R. § 3.159(b)).  

Those letters notified the appellant that VA is responsible 
for getting relevant records from any Federal agency (to 
include military records, VA treatment records, treatment 
records from non-VA facilities at which VA had authorized 
treatment, and records from the Social Security 
Administration).  

The letters also notified the appellant that VA would make 
reasonable efforts to obtain records from any non-Federal 
entity, if provided the requisite authorization to do so, and 
asked the appellant to identify and provide the necessary 
releases for any medical providers from whom she wished VA to 
obtain additional evidence for consideration.  

The February 2005 letter specifically asked the appellant, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence or information in your possession that 
pertains to your claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, the letter 
meeting the VCAA's notice requirements were provided to the 
appellant after the rating action on appeal. This is logical, 
since the rating decision on appeal was issued prior to the 
enactment of VCAA.  

However, the Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the appellant because is did not affect the essential 
fairness of the adjudication, in that the claim was fully 
developed and adjudicated after notice was provided. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

As indicated, the appellant has been notified of what is 
needed to substantiate her claims and afforded ample 
opportunity to present information and/or evidence in support 
of the claim.  

As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the appeal, and the record does 
not disclose any additional notice that should be provided 
before the appeal is adjudicated.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this case, the only element remaining under contention is 
the third element (connection between the veteran's service 
and the cause of death); the other four elements are either 
not under dispute or are not relevant to cause-of-death 
claims.  

The record shows that the appellant is aware of the criteria 
for establishing connection between military service and 
cause of death and has presented documents and testimony 
regarding that issue; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the veteran's 
service medical records, VA medical records, and private 
medical records as identified by the appellant.  She has not 
identified, and the file does not indicate, that there are 
any other medical providers having records that should be 
obtained before the claim is adjudicated.  

The appellant has been advised of her right to testify before 
the RO and/or before the Board in support of her claim.  She 
testified before the RO's Rating Board in January 1976, and 
the Board has considered that testimony in arriving at the 
decision below; she has not requested an additional hearing.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above that needs to be obtained.

The record also presents no basis to further develop the 
record to create any additional evidence to be considered in 
connection with the claim.  

The Board notes at this point that in November 2005 the Board 
requested the Veterans Health Administration (VHA) to have a 
psychiatrist review the file and answer certain questions 
regarding the medical evidence of record.  The file contains 
a responsive VHA psychiatrist's opinion dated in December 
2005, but the appellant's service representative disputes the 
validity of that VHA psychiatric opinion.  

Specifically, the veteran's representative contends that the 
VHA opinion does not appear to have answered all of the 
questions asked by the Board, that the VHA psychiatrist did 
not address whether all the signs and symptoms exhibited by 
the veteran over his lifetime might have been indicators that 
he suffered from post-traumatic stress disorder (PTSD), and 
that the VHA psychiatrist is not shown to be competent to 
conduct a PTSD examination.  

The Board disagrees with the statement of the service 
representative.  The request to VHA asked for a limited 
review and opinion, and the Board's questions have been 
answered in appropriate detail.  

Further, the Board did not ask the VHA psychiatrist to 
specifically comment on PTSD or any other mental disorder.  
Finally, the VHA medical specialist is shown to be a 
psychiatrist at a VA Medical Center (VAMC) and there is 
nothing on the face of the opinion to place the 
psychiatrist's competence in question.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding with the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for disability (or death) that is proximately due to 
or the result of a service-connected disability.  See 38 
C.F.R. § 3.3 10(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. 38 C.F.R. § 3.3 12(c)(1). It is not sufficient to show 
that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds for the reasons below 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

The veteran's service medical records (SMR) show that he was 
identified during service with symptoms of nervousness, 
anxiety and depression.  He was discharged as undesirable 
after a period of absence without leave (AWOL), but the 
discharge was upgraded after his death to a general discharge 
under honorable conditions.  

The veteran died on July [redacted], 1973, apparently in a public 
swimming pool in shallow water about four feet deep.  The 
death certificate lists the death as being accidental.  

At the time of his death the veteran had no service-connected 
disabilities.  The appellant contends that the veteran's 
drowning was due to a mental disorder that became manifest 
during service.  

The records from the County Medical Examiner show that the 
appellant called the medical examiner immediately after the 
veteran's death asserting that the drowning might have been 
due to drugs, which she attributed to a mental disorder 
related to military service.  However, autopsy revealed no 
anatomical basis (drugs or alcohol) for the drowning.  

A letter from a clergyman, dated in January 1975, asserted 
that the veteran had been friendly and congenial prior to 
military service, but was shy and withdrawn after his return 
from service.  

The appellant and an acquaintance testified before the RO's 
Rating Board in January 1976 that the veteran had 
demonstrated significantly changed behavior on his return 
from Vietnam, including mood change, substance abuse and 
comments that the appellant considered to be representative 
of suicide ideation.   

A January 1976 letter from an attorney asserts that the 
veteran had a bad case of nerves prior to his death and was 
evidently taking some kind of medication for his nerves.  

A February 1976 letter from the veteran's cousin states that 
the veteran exhibited signs of mental disturbance on his 
return from Vietnam.  

In August 1976 the Board issued a decision denying service 
connection for the cause of the veteran's death.  In its 
review of the evidence, the Board found that there was no 
evidence that the veteran's death was anything other than an 
accidental drowning as recorded in the death certificate.  

The Board noted that the veteran was shown to have been a 
good swimmer by the appellant's own testimony.  Although the 
appellant has asserted her belief that the veteran's death 
was suicide by drowning, the Board found it very unlikely 
that a good swimmer would commit suicide by deliberately 
drowning himself in four feet of water in a swimming pool.  

In the Board's opinion, to hold that a nervous disorder was 
the proximate cause of a suicidal drowning would require a 
resort to speculation, which was not permitted under the 
criteria governing claims.  

An October 1999 letter from a registered nurse asserts that, 
her review of the veteran's medical records, and discussions 
with the appellant regarding the veteran's visible symptoms, 
it was her belief that the veteran had a medical disability 
resulting from or aggravated by his military service that was 
inadequately treated prior to his discharge.  

A June 2004 from a private psychologist and neurologist, 
states that several entries in the veteran's medical records 
appeared to be consistent with some form of mental illness 
such as some form of anxiety disorder, with treatment by 
medication.  The doctor endorsed the October 1999 letter 
regarding the presence of an anxiety disorder.  

In November 2005 the Board referred the file to the Veterans 
Health Administration (VHA) for an expert opinion by a 
psychiatrist regarding whether the veteran, at the time of 
his death, was suffering from an acquired psychiatric 
disorder that had its clinical onset in service and caused or 
materially contributed to cause the veteran's death.  

In response to the Board's request, a VHA psychiatrist 
submitted a letter in December 2005 noting that SMR included 
six clinical treatment notes referring to psychiatric 
symptoms, but none of those documented symptoms were 
sufficient to meet the criteria for any of the major anxiety 
disorders.  

The VHA psychiatrist also noted that a self-reported Report 
of Medical History in 1966 (immediately prior to induction 
into military service) had shown history of excessive worry, 
but a Report of Medical History in September 1972 immediately 
prior to discharge from service made no mention of any 
psychiatric symptoms.  

In specific regard to a possible connection to the veteran's 
suicide, the VHA psychiatrist noted that suicide was most 
commonly seen in persons with diagnosis of major depressive 
disorder.  In the veteran's case, only one SMR entry (in 
April 1970) referred to depressive symptoms; all the others 
referred to symptoms of anxiety.  

The VHA psychiatrist further noted that suicide was not 
associated with anxiety disorders.  The letter in June 2004 
had characterized the veteran as having "some sort of 
anxiety disorder" that would have supported a diagnosis of 
mild anxiety disorder versus depression, but a mild anxiety 
disorder would not have led to suicide.  

Finally, the VHA psychiatrist noted that the medical examiner 
had concluded immediately after the veteran's death that the 
death was due to accidental drowning.  The veteran had gone 
to the company swimming pool accompanied by his cousins.  

The veteran's death occurred ten months after his discharge 
from service, and during that period, the veteran had 
received no psychiatric treatment and had never been 
hospitalized for psychiatric problems, suicide ideations or 
suicide attempts.  

The VHA psychiatrist concluded that it was not at least as 
likely as not that at the time of his death the veteran was 
suffering from an acquired psychiatric disability that had 
its clinical onset in service and had caused, or materially 
contributed to cause, the veteran's demise (emphasis in 
original).  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The Board accordingly finds that the 
opinion of the reviewing VHA psychiatrist, which is 
uncontroverted by any other medical evidence of record, is 
probative and persuasive evidence against service connection 
for the cause of the veteran's death.  

In addition to the medical evidence cited hereinabove, the 
Board has carefully considered the appellant's assertion, 
advanced in her correspondence to VA and her testimony before 
the RO, that the veteran's death was the result of a mental 
disorder related to his military service.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  See, e.g., Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

Further, a layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, questions 
of diagnosis and etiology of a disability are within the 
province of medical professionals. See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

In this case, there is no indication that the appellant is 
other than a layperson without the appropriate medical 
training and expertise, so she is not competent to provide a 
probative (persuasive) opinion on a medical matter such as 
the etiology of a disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The Board notes that the appellant's contention that veteran 
had an anxiety disorder on his return from military service 
is supported by medical evidence; nurse PD, psychiatrist  
JEL, and the VHA psychiatrist all agree that the veteran 
appears to have had an anxiety disorder to some degree at the 
time of his discharge from service.

However, there is no medical evidence showing that the 
veteran's apparent anxiety disorder had caused or materially 
contributed to cause the veteran's death.  As noted, the 
competent and uncontroverted medical opinion of record 
specifically disputes such causation.  
 
For the foregoing reasons, the Board concludes that the claim 
of service connection for the cause of the veteran's death 
must be denied.  

In arriving at this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not for application. See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


